DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 37-46 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 2, 2022.
	Applicant’s election without traverse of Group I, Claims 21-36 in the reply filed on March 3, 2022 is acknowledged.

Specification
	The disclosure is objected to because of the following informalities: In paragraph [0023] the word " spruce" should be replaced with the correct term: "sprue".  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 32 and 35 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Giessauf (US 2014/0332991).
	Regarding Claim 21,  Giessauf discloses a method of producing an optical lens element (paragraph [0027], the method comprising: 
	injection molding an injection-molding material into a first injection mold to form a pre- molded part (paragraph [0017]) comprising at least a first preform and  
	comprising at least a first preform and at least a first sprue/runner/gate connected to the at least first preform (Figs. 7A paragraph [0036] …top and bottom layer can be sprayed via the same sprue or gate or also separately from one another…), wherein the injection-molding material is a liquefied transparent plastic (paragraph [0021]); 
	cooling the pre-molded part outside the first injection mold (Fig. 8c, paragraphs [0014] [0041]  cooling the pre-moulded parts outside the injection-moulding stations…: …removes the pre-moulded part from the first station and introduces it into the second station after a cooling phase…); and 
	overmolding the at least first preform using the second injection mold to form an injection-molded part (Fig. 7c paragraph [0103]…in the second station…the pre-moulded part…is overmoulded on the top and bottom side…) comprising 
	at least a first optical lens element  (Fig. 7C paragraph [0103]…a cavity – 14  - in each case for producing pre-moulded parts – 4 and finished injection -moulded part – 
on the left, is overmoulded on the top and bottom side.) See figure below. 
			
    PNG
    media_image1.png
    395
    755
    media_image1.png
    Greyscale

	
Regarding Claim  22, Giessauf discloses all the limitations of claim 21 and further discloses that the first sprue/runner/gate forms a partial wall of a cavity of the second sprue/runner/gate (Fig. 7C paragraph [0103]…the pre-moulded part …is overmoulded on the top and bottom side…The top and bottom layers are sprayed via a common sprue. See figure above).

	Regarding Claim 32, Giessauf discloses all the limitations of Claim 21 and further discloses the cooling of the first injection-molded part outside the second injection mold, wherein the first injection-molded part is held only by the overall sprue/runner/gate during cooling. (Fig. 8E paragraphs [0014] [0091] cooling the pre-moulded parts outside the injection-moulding stations…: …removes the pre-moulded part from the first station and introduces it into the second station after a cooling phase…; …pre-moulded part, cooled previously in the cooling station S…is held in the second injection -moulding station by a projection… See Fig. 8E).

	Regarding Claim 35, Giessauf discloses all the limitations of Claim 21 and further discloses wherein a major part of the second sprue/runner/gate runs along the first sprue/runner/gate (paragraph [0036] …the top and bottom layer can be sprayed via the same sprue or gate or also separately from one another…).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-31 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giessauf (US 2014/0332991) in view of Chen (CN205049796U with machine English translation).
	Regarding Claims  23, 24, 25, 26 and 27,  Giessauf discloses all the limitations of Claims 21 and 22,  including that the second sprue/runner/gate is connected directly to the optical lens body (Figs. 8A, 8F paragraphs [0107] pre-moulded part is held in the second injection moulding station and plasticize plastic can now be introduced into both cavities – 14), but while Giessauf discloses that that the solidified edge layer in the thick -walled area of the injection -moulded part is the optically active area of the lens with a certain minimum thickness (paragraph [0038]), Giessauf is silent as to the first optical lens element comprising an optically active lens body and a non-optically active rim. 
	Chen discloses an optical glass assembly made by injection molding ,  wherein the first optical lens element comprises an optically active lens body and a non-optically active rim, (Fig. 2 p. 4 last paragraph  …the lens body – 11 defines an optical effective area – 11a in the central are and a non-optical effective area – 11b in the circumferential area or rim). wherein a second sprue/runner/gate is connected directly to the optical lens body (p. 2 2nd paragraph under heading Utility model content: …at least one gate face, and the injection molded structure encloses at least a portion of the non-optical effective area of the lens body…). 
	Moreover, Chen discloses that a second sprue/runner /gate is connected directly to the optical lens body and indirectly via the non-optically active rim  and that the first optical lens element comprises an optically active lens body and a non-optically active rim molded by means of the second injection mold (p. 3 3rd paragraph from bottom - … The injection molded structure should be injection molded to have at least one gate face, and the injection molded structure encloses at least a portion of the non-optical effective area of the lens body for assembly and positioning with an outer structure…)
th paragraph). 
Also it would be an advantage to have a second sprue/runner/gate connected direction to the optical lens body and indirectly via the non-optically active rim because increasing the number of gate in the mold increase the structural strength of the optical lens assembly and greatly increases the life of the overall product (p. 4 4th paragraph).

	Regarding Claim 28, the combination of Giessauf and Chen disclose all the limitations of Claim 27 and Giessauf further discloses that the first pre-molded part comprises at least a second preform, and wherein the at least first sprue/runner/gate connects the first preform to the second preform (paragraph [0017] second pre-moulded part or injection moulded part produced in a successive, second of the at least two injection moulding processes see also claim 7).

	Regarding Claim 29, the combination of Giessauf and Chen disclose all the limitations of Claim 28 and Giessauf further discloses the injection-molded part comprises at least a second optical lens element, and wherein the overall sprue/runner/gate connects the first optical lens element to the second optical lens 

	Regarding Claim 30, the combination of Giessauf and Chen disclose all the limitations of Claim 28, wherein the injection-molded part comprises at least a second optical lens element, wherein the at least second sprue/runner/gate connects the first optical lens element to the second optical lens element (Fig. 8F paragraph [0107] plasticized plastic can now be introduced into both cavities – 14…).

	Regarding Claim 31, the combination of Giessauf and Chen disclose all the limitations of Claim 23, wherein the non-optically active rim is shaped only when the injection-molded part is injection molded (p. 2 2nd paragraph from bottom under heading Utility model content ..the body is injected into the non-optical effective area of the optical lens).

	Regarding Claim 33, the combination of Giessauf and Chen disclose all the limitations of Claim 27, the and further discloses the cooling of the first injection-molded part outside the second injection mold, wherein the first injection-molded part is held only by the overall sprue/runner/gate during cooling. (Figs. 3A – 3D, paragraphs [0014] [0091]  cooling the pre-moulded parts outside the injection-moulding stations…: …removes the pre-moulded part from the first station and introduces it into the second station after a cooling phase…;).

Regarding Claim 34, the combination of Giessauf and Chen disclose all the limitations of Claim 27, and Giessauf further discloses cooling the first injection-molded part outside the second injection mold, wherein the first injection-molded part is held only by the second sprue/runner/gate during cooling (Fig. 8F paragraph [0107] …pre-moulded part, cooled previously in the cooling station S…is held in the second injection -moulding station by a projection…).

	Regarding Claim 36, the combination of Giessauf and Chen disclose all the limitations of Claim 27 and Giessauf further discloses wherein a major part of the second sprue/runner/gate runs along the first sprue/runner/gate (paragraph [0036] …the top and bottom layer can be sprayed via the same sprue or gate or also separately from one another…).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712